In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00422-CR 
_______________

KENNETH RAY BUTLER, Appellant
V.
THE STATE OF TEXAS, Appellee

On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 843211
 

O P I N I O N

 Appellant pleaded guilty to the offense  of possession with the intent to deliver
400 grams of cocaine.  The trial court found appellant guilty and assessed his
punishment at 20 years confinement and a $25,000 fine. 
	Counsel has filed a brief stating her opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
 Appellant timely filed a general notice of appeal that did not comply with the
requirements of Rule 25.2(b)(3) of the Texas Rules of Appellate Procedure in that it
did not state that the appeal was for a jurisdictional defect, that the substance of the
appeal was raised by written motion and ruled on before trial, or that the trial court
granted permission to appeal.  See Tex. R. App. P. 25.2(b)(3); Garcia v. State, 43
S.W.3d 725, 725 (Tex. App.--Houston [1st Dist.] 2001, no pet.); see also White v.
State, No. 123-01, slip op. at 3 (Tex. Crim. App. Dec. 5, 2001); Cooper v. State, 45
S.W.3d 77, 83 (Tex. Crim. App. 2001).
We dismiss the appeal for lack of jurisdiction.  All pending motions are denied
as moot.
PER CURIAM
Panel consists of Justices Jennings, Radack, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.

1. The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals,
First District of Texas, participating by assignment.